Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to claims corrects previous claim objections and 112(b) rejections; therefore, the previous claim objections and 112(b) rejections are withdrawn.

Allowable Subject Matter
Claims 21-38 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
In regard to independent Claims 31, 30, and 38, prior arts of records, either singularly or in combination, do not teach or suggest the combination of claimed elements including "A method/an apparatus/a non-transitory computer-readable medium storing instructions for displaying an object, comprising: displaying a navigation bar and a user interface of an application program, wherein the navigation bar is configured to display widgets of n virtual buttons provided by an operating system, where n is a positive integer; when a first object is displayed in the user interface, determining a second object corresponding to the first object, wherein the first object and the second object are a part of a superior-level object; displaying in the navigation bar a display widget corresponding to the second object; receiving a first signal that is generated based on a first specified operation that is triggered on the display widget; and switching a display of the first object in the user interface to a display of the second object, wherein the second object is a folder including at least one sub-object, and wherein displaying in the navigation bar the display widget corresponding to the second object comprises: when the at least one sub-object is a plurality of folders, displaying, in the navigation bar, a respective display widget corresponding to each subordinate file and/or subordinate folder included in the plurality of folders included in the second object, and the plurality of folders are not displayed" when interpreted as a whole.
Moore et al. (US 2006/0036568 A1, published on 02/16/2006) discloses in ¶¶ [0393]-[0394] with FIG. 58 that a system and a method for browsing/viewing pictures and other non-pictorial files and folders in a folder by allowing a user to selectively cursor through thumbnails displayed in filmstrip area and selected picture/file is displayed in the preview control area 3202, wherein a filmstrip area 3204, provides a space to display a single row of thumbnail images Pl, P2, P3, P4 of the picture files contained within a given folder, and a user can select any one of the thumbnail images, which will cause a larger preview image of the user thumbnail selection image to be displayed within the preview control area, and immediately below the preview control area is a caption or comment area that can be utilized to display a variety of textual information.  Moore further discloses in ¶ [0341] with FIG. 42 that a user may select an entry in a tree view 1304 to navigate to an alternative location, where the tree view 1304 includes multiple folders in the file system.  Moore also discloses in ¶ [0068] that a user may customize a navigation pane by dragging a desired root or structure to a specific position in the navigation pane.  Moore further teaches in ¶¶ [0245] and [0250] that the user interaction with displayed files or items are clicking, double-clicking, dragging, navigating, etc.  Moore also teaches in ¶ [0448] that a user can drag and drop within the list pane 7303, allowing the user to re-order objects in a static list.
Gasser et al. (US 6,966,033 B1, issued on 11/15/2005) discloses in Col. 25, lines 9-16 with FIGS. 3 and 10 that the first object 210-4 is selected and displayed in output display area 180/217, and the second object 210-3 (both 210-3 and 210-4 are a part of a superior-level object 210-2) includes at least one sub-object/folder 210-14 which contains subordinate objects/files/folders 210-7 ~ 210-13 and each of subordinate objects/files/folders 210-7 ~ 210-13 are displayed in resource object navigation area 170.  Gasser further discloses in Col. 16, line 58 – Col. 17, line 5 with FIG. 3 that when the first object 210-15 is selected, resource information of the selected object 210-15 will be displayed in output display area 180/217, and the second object 210-14 (both 210-14 and 210-15 are a part of a superior-level object 210-3) includes at least one sub-object/file 210-7 ~ 210-13 and each of sub-objects/files 210-7 ~ 210-13 are displayed in resource object navigation area 170.  Gasser also discloses in Col. 16, lines 16-44 with FIGS. 3 and 10 that when the second object 210-3 (both second object 210-3 and first object 210-4 are a part of a superior-level object 210-2) including a plurality of objects 210-14 through 210-18, an integration portal (icon/widget) representing the second object 210-3 is displayed in navigation area 170; and when the user selects the integration portal (icon/widget) representing the second object 210-3 for further expansion in the hierarchy; upon expansion of the hierarchy, icons/widgets representing objects 210-14 through 210-18 are displayed in the navigation area 170.  
Leyon (US 10,503,398 B2, filed on 11/26/2014) discloses in Col. 5, lines 21-46 with FIG. 2 that display the selectable elements in the navigation bar 206 along a side of the touch-sensitive display 118 that is adjacent to or closest to the physical keyboard 120, include a back key 208, a home key 210, and a recent applications/menu key 212.  Leyon further discloses in Col. 6, lines 4-57; Col. 5, lines 21-31 and 51-65 with FIGS. 2-4 that in response to entering a keyboard input mode at 304, display of the navigation bar 206 in FIG. 2 is discontinued at 306 to display the additional row of keys 402 as the additional row of keys 402 replaces the navigation bar 206 in the example of FIG. 4, wherein the selectable elements in the navigation bar 206 include a back key 208, a home key 210, and a recent applications/menu key 212, and the additional row of keys 402 include five punctuation keys 404, a shift key 406, a numerical key 408, and a key 410.  Leyon also discloses in Col. 7, lines 3-14 with FIGS. 2-4 that in response to receipt of a selection of the key 410, display of the additional row of keys 402 is discontinued/hidden at 310 and the navigation bar 206 is returned to the side of the touch-sensitive display 118 that is adjacent to the physical keyboard 118).
Bernstein et al. (US 2017/0010771 A1, filed on 09/26/2016) discloses in ¶¶ [0379]-[0380] with FIGS. 6B-C that in response to detecting the right-to-left swipe gesture, changing the display in dynamic function row 104 from a first plurality of podcast affordances 560, e.g., podcast affordances 560-A to 560-G, to a second plurality of podcast affordances 560, e.g., podcast affordances 560-E to 560-K; i.e., M >= 16 (A to P); N = 7 (A to G); Z = 4 (A to D; H to K) (Note: M > N; Z <= min (N, M-N) and 560-A to 560-D is replaced by 560-H to 560-K.
Habib et al. (US 2015/0378535 A1, published on 12/31/2015) discloses in ¶¶ [0013] and [0015] with FIG. 1 that content navigation bar 112 includes section markers 114,116, 118 and 120 and each section contains a plurality of pages which can be represented by individual page markers, e.g., 122 … 129.  Habib further discloses in ¶ [0019] that a gesture such as tapping on one of the section markers navigates the reader to the first page in the section.  Habib also discloses in ¶ [0017] that when a page in a new chapter is reached, the content navigation bar closes the old chapter, i.e., no longer displays the page markers, and expands the new chapter, i.e., displays page markers for pages in the new chapter; and therefore, when tapping on one of the section markers 116/118/120, expands the new selected section/chapter by displaying page markers for pages in the new selected section/chapter.
Oayda et al. (US 2016/0117744 A1, filed on 06/02/2014) discloses in ¶¶ [0087]-[0088] with FIGS. 4-5 that navigation frame permits the user to bring up different displays, and the rotating banner 402/504 shows a series of images of the products available, wherein the navigation frame includes a “Home" icon button 404/506 which can be selected by a user to return the screen to the initial setting, along with other buttons listed in Table 1; e.g., categories/sub-navigation menu buttons 412/514.
Gilman (US 2014/0026098 A1, published on 01/23/2014) discloses in ¶ [0025] with FIG. 1 that the device 150 includes a set of virtual buttons 170, 172, 174 that can be selected by the user to perform corresponding functions, e.g., the virtual button 170 corresponds to a "back" function, such as to return to a previous interface of the display screen 160, the virtual button 172 corresponds to a "home" function, such as to navigate to home screen, and the virtual button 174 corresponds to a "menu" function, such as to display recently-accessed applications.  Gilman further discloses ¶¶ [0025] and [0027] that the virtual button 174 corresponds to a "menu" function, such as to display recently-accessed applications, and the set. of virtual buttons 170, 172,174 can “hide" when certain applications are initiated
Forstall et all (US 2011/0231790 A1, published on 09/22/2011) discloses in ¶¶ [0063] and [0076]-[0077] with FIGS. 4B-C that the user can click on the icon 403 to activate the configuration bar 408, as shown in FIG. 4c, and the user can dismiss the configuration bar 408 by clicking on dismissal button or icon 404.
ORDING et al. (US 2015/0082240 A1, filed on 03/19/2015) discloses in ¶ [0158] with FIGS. 8B-C that in response to a multi-touch 841 and 843 rotation gesture by the user, the browser page may be rotated from portrait viewing, e.g., UI 800B in Figure 8B, to landscape viewing, e.g., UI 800C in Figure 8C, wherein four icons/widgets 816, 818, 820, and 822 are displayed in the bottom navigation bar of the browser window when the browser page is in portrait viewing; and six icons/widgets 816, 818, 802, 806, 820, and 822 are displayed in the bottom navigation bar of the browser window when the browser page is in landscape viewing.
Cho et al.(US 2015/0334291 A1, published on 11/19/2015) discloses in ¶¶ [0202]-[0206], [0210], and [0214] with FIGS. 9A(b)-(d) and 9B(a)-(d) that when a pre-set type of touch (e.g., a long touch) is applied to the thumbnail 400 as illustrated in (c) of FIG. 9A, the controller can output a captured image 500 corresponding to the thumbnail 400 (second object) to the region in which the preview image 300 (first object) is output as illustrated in (d) of FIG.9A; and when the long touch is maintained and extends from the first thumbnail 400 to the second thumbnail 401, the controller can switch the image 500 corresponding to the first thumbnail 400 (second object) to the image 501 corresponding to the second thumbnail 401 (third object) on the display unit 151; and when releasing of the long touch is sensed in any one of the states illustrated in (a), (b), and (c) of FIG. 9B, the controller can return/resume the state of the display unit 151 to the state in which the preview image 300 (first object) is output as illustrated in (d) of FIG.9B.
However, closest arts of records, as discussed above, singly or in combination do not teach or suggest at least following features "wherein the second object is a folder including at least one sub-object, and wherein displaying in the navigation bar the display widget corresponding to the second object comprises: when the at least one sub-object is a plurality of folders, displaying, in the navigation bar, a respective display widget corresponding to each subordinate file and/or subordinate folder included in the plurality of folders included in the second object, and the plurality of folders are not displayed" when combining with all other limitations of the claim as a whole..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        
/REZA NABI/Primary Examiner, Art Unit 2175